Citation Nr: 1442899	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-08 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for residuals of a hemorrhagic fever, to include bladder and kidney conditions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the New York, New York, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for hemorrhagic fever, a kidney condition, and a bladder condition as separate claims.

However, it is clear that the Veteran is claiming service connection for residuals of a hemorrhagic fever generally, and among these he alleges are kidney and bladder problems.  The issue has been recharacterized as above to better reflect his allegations.

The Veteran testified at a February 2014 hearing, held before the undersigned at the RO.  A transcript of the hearing is of record.  

In March 2014, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development.  It has now been returned to the Board for further appellate consideration.  During the pendency of that remand, the Veteran's file was scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is again required to secure compliance with VA's duty to assist the Veteran in substantiating his claim.

In March 2014, the Board determined that the Veteran had been infected with a hemorrhagic fever while serving in Korea in 1953.  In light of competent and credible evidence of record indicating a potential link between that infection and various current complaints, remand was directed to provide the Veteran with a VA examination in order to obtain a medical nexus opinion.

An examination was accomplished in April 2014.  Unfortunately, the opinion rendered in connection with such is not adequate for adjudication.  The examiner concluded that recurrent bladder and kidney conditions were due to infections which had occurred after service.  She did not, however, provide a rationale for her opinion.  She indicated the presence of a fistula of the colon, but did not address the role, if any, the in-service infection had on the existence of such.  Further, she did not explain how the chronic kidney problems (a cyst and hydronephrosis) were unrelated to the hemorrhagic fever; she merely concluded that they were not.

VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  If VA undertakes to provide an examination, even if not required to do so, the examination must be adequate, or the Veteran informed as why one cannot or will not be provided.  Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).  The lack of rationale renders the examination inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, as the Board had remanded the matter for the examination, a failure to obtain an adequate one represents a failure to comply with the remand directive.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Remand is again required to correct the deficiencies in the April 2014 examination.  

Further, the Board directed that steps to obtain updated private treatment records identified by the Veteran at his hearing should be undertaken.  The Veteran supplied a requested release for records from Dr. JAL in response to the AOJ's inquiry, but the AOJ then took no action to contact the doctor and obtain records.  As these records are potentially relevant to the current appeal, remand is again required to secure compliance with the Board's instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Contact the Veteran and request an updated and properly executed VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. JA Lessing. 

Upon receipt of such, VA must take appropriate action to contact Dr. JAL and request complete update records, from 2009 to the present.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  After obtaining updated private records, or upon certification that such records are not available, schedule the Veteran for appropriate examination(s) by a physician to determine any and all residuals of the in-service hemorrhagic fever.  Note that bladder infections,  kidney conditions, and colon fistula that are currently diagnosed must be specifically addressed by the examiner.

The physician is asked to render opinions as to whether any such current conditions were at least as likely as not caused or aggravated by the infection in service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  A mere statement of a conclusion is not legally adequate for rating purposes.

Note that although service treatment records are unavailable, the Board has found credible the Veteran's reports of the fever during service, and such infection is to be considered a fact.  

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



